DETAILED ACTION

The present application (Application No. 16/351,102), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions 

Applicant's election without traverse of claims 1-13, 15-27, in the reply filed on 04 November, 2020, is acknowledged.


Status of Claims

Claims 14 and 28 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims 1-13, 15-27, are pending and addressed below.


Claim Objections 

The claims are objected to because of the following informalities.
Claim 16 recites: “A system as claimed in claim 13”. In what appears to be a typographical error, this limitation should presumably recite: “A system as claimed in claim 15”. Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 3, 17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding claims 3, 17, this claim recites “… and the gesture is a sliding movement of a user’s hand or at least one finger across a touchscreen of a mobile device on which the list of leads is displayed”; however, there is insufficient antecedent basis for this limitation in the claim language. The claim language attempts to further limit “the gesture”, but the claim language of claims 1-2, and 15-16, has not established the limitation a “gesture”, therefore cannot provide a “directory comprises products that the commercial partners of the financial institution produce or sell”. Appropriate clarification and correction is required.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 15-27, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 1-13, are directed to a method, and claims 15-27, are directed to a system, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims comprise steps of: displaying a list of the leads; associating a numerical value, a rating, or a score with one of the leads based on interaction by the sponsor with the display of leads 
The independent claims are directed to a method for scoring leads. Accordingly, the claimed steps represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of providing price information on a display.
In addition it is noted, that the above claimed steps merely describe a method of observing, evaluating and judging data, all of which can be done by a human, and/or a series of generic interactive steps that can be done mentally, but for the recitation of generic computer components.
Step 2A- Prong 2: Additional elements include: an advertisement management and/or analysis service comprising a memory, a processor, and a set of display control instructions stored in the memory and executable by the processor. These additional elements are recited at a high level of generality and the steps that they execute represent conventional functions which can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). 
Accordingly, the additional elements when the claim elements are viewed as a whole do not integrate the abstract idea into a practical application.
Step 2B: At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or under the “Mental Processes” grouping scenario, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The dependent claims have been considered. 
Clam 2, 16, recite additional/different types of numerical values.
Claim 3-4, 8, 11, 17-18, 22, 25, recite the additional element: a touchscreen, and a sliding gesture on a touchscreen. This touchscreen is used in its customary way to merely apply the abstract idea.
Claim 6 recites using an API in its customary way.
Claims 7, 21 recite a  value assigned by the sponsor. 
Claims 9, 23 recite a type of value (monetary).
Claim 10, 24 recite a category of leads.
When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Claim 5, 19, recite normalizing using mathematical formulas and calculations falls within the “Mathematical Concepts” grouping, in addition to the previously identified abstract ideas in the independent claims.
Claims 12-13 26-27, recite additional types of identifiers and using a machine learning model. machine learning algorithm are, mathematical concepts which is using mathematical formulas and calculations. The model to apply the abstract idea. Testing the results of a model may be considered an evaluation or an observation that can be performed in the human mind is mental, and testing a mathematical formula is a mathematical concept. 
When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 15, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chourey et al. (US 20130124259) (hereinafter “Chourey4259”).

Regarding claims 1, 15, Chourey4259 discloses: 
(method of enabling the sponsor of an advertisement to score advertising leads provided by an advertisement management and/or analysis service, comprising the steps of: displaying a list of the leads; associating a numerical value, a rating, or a score with one of the leads based on interaction by the sponsor with the display of lead).
Methods and systems record and analyze visitors' interactions with a website aimed at turning the visitors into qualified sales leads. Lead scoring may be used, wherein a lead score is based on interactions with content, navigation through a website, and the providing of information from the visitor. Events (e.g., above-threshold lead scores) may prompt a request for information from the visitor. Providing information may increase a profile level and allow access to previously gated website content. Visitor information and/or associated business information may be stored in a user profile. Additionally, interests of the visitor and/or an associated business area may be ascertained. The interests, lead score, and progressive profiles may be used to tailor content and organization of the website, to suggest content and business solutions to the visitor, and to determine if/when a visitor is qualified as a lead, and thus ready for contact from a sales team. (see at least Chourey4259, abstract, fig. 1-4, ¶41-50, 55).
Interface screen display of leads and lead scores (see at least Chourey4259, fig. 4, ¶49-50).
Scores may be entered into the WCMS 100 by marketers when the content is published to the website 150 (see at least Chourey4259, ¶48), thereby enabling the sponsor of an advertisement to input a score.
(a memory, a processor, and a set of display control instructions stored in the memory and executable by the processor). System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Chourey4259, fig. 11, ¶81-97). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 7-11, 16-18, 21-25, are rejected under 35 U.S.C. 103 as being unpatentable over Chourey et al. (US 20130124259) (hereinafter “Chourey4259”) in view of Moore et al. (US 2017/0109400) (hereinafter “Moore9400”).

Regarding claims 2, 16, Chourey4259 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 15; respectively) as per the above rejection statements.
Chourey4259 does not appear to explicitly disclose: (a value assigned by the sponsor and indicated by a direct numerical input or movement of an indicator included in the display).
However, Chourey4259 discloses: Interface screen display of leads and lead scores (see at least Chourey4259, fig. 4, ¶49-50), and further teaches a visitor dashboard which may include a number of options for manipulating and displaying data, including statistics such as a graph 1030, and including controls (see at least Chourey4259, fig. 10, ¶78).
Moore9400 discloses: A product selection from a user device is received. The product selection has a plurality of attributes associated with it. A plurality of adjustable sliders configured to allow the user to refine a search is generated and caused to be displayed in a user interface of the user device. One or more adjustment of the plurality of adjustable sliders is received. In response to the user to an adjustment made to a first adjustable slider of the plurality of adjustable sliders, an analysis of a networked database for search results that match values indicated by the plurality of adjustable sliders including the adjustment made to the first adjustable slider is performed. The search results are caused to be presented on the user interface displayed on the user device. The search results can be in example form of a multi-dimensional graph or list. (see at least Moore9400, Abstract, fig. 4-7, ¶59-61, 65-73). A memory, a processor, and a set of display control instructions stored in the memory and executable by the processor (see at least Moore9400, fig. 11, ¶91-94).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the user interface and additional dashboard features of Chourey4259; with the refinement adjustable sliders taught by Moore9400. One of ordinary skill in the art at the time of the invention would have been motivated to expand Chourey4259 in this way, since the claimed invention is merely a combination of old elements (interface screen display of leads and lead scores, and the additional dashboard features, and refinement adjustable sliders), and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 3, 17, Chourey4259 in view of Moore9400 discloses: All the limitations of the corresponding parent claims (claims 1-2; and claims 15-16; respectively) as per the above rejection statements.
Chourey4259 does not explicitly disclose: (wherein the numerical value is said minimum or maximum value, and the gesture is a sliding movement of a user’s hand or at least one finger across a touchscreen of a mobile device on which the list of leads is displayed, the direction of the sliding movement indicating whether the input score is said minimum value or said maximum value).
However, Moore9400 discloses: Slider range comprising a maximum and a minimum value of plurality of numerical attributes, selectable by a swiping left or swiping right movement of the user (see at least Moore9400, fig. 4-7, ¶59-73).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the combination of Chourey4259 and Moore9400 as in the rejection of claim 2, further in view of Moore9400, to include a minimum or maximum value selected by a right or left slide/swipe. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since the a beginning position and a final position in the slider scale are just particular cases of adjusting the value with a slider.

Regarding claims 4, 18, Chourey4259 in view of Moore9400 discloses: All the limitations of the corresponding parent claims (claims 1-3; and claims 15-17; respectively) as per the above rejection statements.
Chourey4259 does not explicitly disclose: (tabulating the values input by said sliding movements to obtain a total score for a plurality of leads). However, Chourey4259 discloses: Totaling lead scores of a prospect (see at least Chourey4259, fig. 4, ¶42), advertisement Interface screen display of leads and lead scores  (see at least Chourey4259, fig. 4, ¶49-50), and further teaches visitor dashboard which may include a number of options for manipulating and displaying data, including statistics such as totals (see at least Chourey4259, fig. 10, ¶78). It would have been obvious to one of ordinary skill in the art at the time of the invention to include sliding movements to obtain a total score for a plurality of leads, since summing up the lead scores to obtain a total lead score is within the statistical capability of Chourey4259 for displaying data, and displaying a total facilitates analysis and understanding of lead data.

Regarding claims 7, 21, Chourey4259 in view of Moore9400 discloses: All the limitations of the corresponding parent claims (claims 1-2; and claims 15-16; respectively) as per the above rejection statements.
Chourey4259 further discloses: (wherein the numerical value is said value assigned by the sponsor). Enabling the sponsor of an advertisement to score (see at least Chourey4259, ¶48).

Regarding claims 8, 22, Chourey4259 in view of Moore9400 discloses: All the limitations of the corresponding parent claims (claims 1 and 7; and claims 15 and 17; respectively) as per the above rejection statements.
Slider interface as per the combination of Chourey4259 and Moore9400 in the parent claims 2, wherein the said indicator is a slider whose position is set by touching an area of the touchscreen on which the slider is displayed and executing a sliding movement of the user’s hand or at least one finger across the touchscreen, accompanied by a varying display of the numerical value to be input.

Regarding claims 9, 23, Chourey4259 in view of Moore9400 discloses: All the limitations of the corresponding parent claims (claims 1 and 7-8; and claims 15-16 and 21-22; respectively) as per the above rejection statements.
Even if it could be argued that the combination of Chourey4259 in view of Moore9400 does not explicitly disclose: (monetary value); this combination as formulated in claims 2 and 16 teaches: Slider interface.
Moore9400 further discloses: Cost (USD) slider interface (see at least Moore9400, Abstract, fig. 5-7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further combine the interface comprising a slider range as per the combination of Chourey4259 and Moore9400 in the parent claims, with Moore9400 to include monetary value One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since monetary value is a basic attribute in any optimization and/or cost assessment inference calculation.

Regarding claims 10, 24, Chourey4259 in view of Moore9400 discloses: All the limitations of the corresponding parent claims (claims 1 and 7-8; and claims 15-16 and 21-22; respectively) as per the above rejection statements.
The combination of Chourey4259 in view of Moore9400 does not explicitly disclose: (tabulating the numerical values input by said sliding movements to obtain a total score for a category of leads). 
However Chourey4259 discloses: Lead score categories (see at least Chourey4259, fig. 4, ¶47, 64-65). Interactions can be classified into three scoring categories (see at least Chourey4259, fig. 4, ¶45). Totaling lead scores of a prospect (see at least Chourey4259, fig. 4, ¶42), advertisement Interface screen display of leads and lead scores (see at least Chourey4259, fig. 4, ¶49-50), and further teaches visitor dashboard which may include a number of options for manipulating and displaying data, including statistics such as totals (see at least Chourey4259, fig. 10, ¶78). It would have been obvious to one of ordinary skill in the art at the time of the invention to include sliding movements to obtain a total score for a category of leads, since summing up the lead scores to obtain a total lead score is within the statistical capability of Chourey4259 for displaying data, and displaying a total facilitates analysis and understanding of lead data.

Regarding claims 11, 25, Chourey4259 in view of Moore9400 discloses: All the limitations of the corresponding parent claims (claim 1; and claims 15-16 and 21; respectively) as per the above rejection statements.
The combination of Chourey4259 in view of Moore9400 does not explicitly disclose: (displaying the leads on a touchscreen of a mobile device). 
However, Chourey4259 discloses: Touch screen (see at least Chourey4259, ¶82, 85, 87), User input devices include all possible types of devices (see at least Chourey4259, ¶87). Smart phones (see at least Chourey4259, ¶80), and Moore9400 discloses:  Touch screen (see at least Moore9400, par. [0096]). Mobile device (see at least Moore9400, ¶22, 92). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Chourey4259 in view of Moore9400 to include displaying the leads on a touchscreen of a mobile device, since mobile devices with touch screen are ubiquitous communications devices that conveniently enable the user to be mobile. 


Claims 5, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Chourey et al. (US 2013/0124259) (hereinafter “Chourey4259”), in view of Moore et al. (US 2017/0109400) (hereinafter “Moore9400”), and further in view of Han et al (Data Mining Concepts and Techniques, 3rd edition, 2011, Ch. 3, pp. 105-106) (hereinafter “Han”).

Regarding claims 5, 19, Chourey4259 in view of Moore9400 discloses: All the limitations of the corresponding parent claims (claims 1-4; and claims 15-18; respectively) as per the above rejection statements.
The combination of Chourey4259 in view of Moore9400 does not appear to explicitly disclose: 

    PNG
    media_image1.png
    63
    172
    media_image1.png
    Greyscale
 
However, Han (pp. 113-114) discloses: Min-max normalization formula for feature scaling.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the interface comprising a slider range as per the combination of Chourey4259 and Moore9400 in the parent claims, with the min-max normalization formula of Han. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since this normalization technique avoids dependence on the choice of measurement units, and enables the max and min in the slider range to be taken into consideration.


Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over Chourey et al. (US 2013/0124259) (hereinafter “Chourey4259”), in view of Moore et al. (US 2017/0109400) (hereinafter “Moore9400”), and further in view of Hicken et al. (US 2012/0116872) (hereinafter “Hicken6872”).

Regarding claim 6, Chourey4259 in view of Moore9400 discloses: All the limitations of the corresponding parent claims (claims 1-4) as per the above rejection statements.
The combination of Chourey4259 in view of Moore9400 does not explicitly disclose: (inputting the lead scores to an advertising platform API that scores the corresponding advertisement that generated the lead).
Chourey4259 discloses: A prospects behavior, interaction with an advertisement 41 (implicit factors) are tracked (see at least Chourey4259, par. [0041]). Therefore a visitor’s interaction with content generates and updates a lead score of the visitor, and this lead scoring assessment of the visitor in turn causes the website to score the content (assigns values to the content) (see at least Chourey4259, ¶48).
Hicken6872 displays: Publishers 104, 106 each may access advertising platform 102 via an application programming interface (API) 108. Publishers 104, 106 may send requests for advertisements to platform 102 (see at least Hicken6872, fig. 1, ¶30, 33) (an advertising platform API) (see at least Hicken6872, fig. 1, ¶23, 41-45). Candidate ads are scored (see at least Hicken6872, ¶42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the feature in Chourey4259 of inputting the lead scores based on ad interaction history, with Hicken6872, to include inputting the lead scores to an advertising platform API that scores the corresponding advertisement that generated the lead. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since this combination enhances the attribution capability of the system.


Claims 12-13, 26-27, are rejected under 35 U.S.C. 103 as being unpatentable over Chourey et al. (US 2013/0124259) (hereinafter “Chourey4259”), in view of Crofts et al. (US 2015/0046215) (hereinafter “Crofts6215”), and further in view of Wang et al. (US 2018/0150886) (hereinafter “Wang0886”).

Regarding claims 12-13, 26-27, Chourey4259 discloses: All the limitations of the corresponding parent claims (claim 1; and claims 15-16 and 21; respectively) as per the above rejection statements.
Chourey4259 does not disclose: 
(claim 12) (displaying a lead type identifier and selectable icons respectively indicative of whether the lead type identifier is accurate or inaccurate). 
(claim 13) (upon selection of an icon that indicates that the identifier is inaccurate, displaying a list of potential identifiers, and uploading a potential identifier selected by a user).
However, Chourey4259 discloses: (displaying a list of potential identifiers, and uploading a potential identifier selected by a user). Scores may be entered into the WCMS 100 by marketers when the content is published to the website 150 (see at least Chourey4259, ¶48), thereby enabling the sponsor of an advertisement to input a score, and this inputting by a sponsor represents a step of uploading.
Crofts6215 discloses: The Lead Score, for example, may be a rating associated with the quality of the lead. The Lead Score may be calculated, for example, as a percentage of the value of data entered about a lead. (see at least Crofts6215, ¶32). For example, the Lead Score can be a rating that may be provided to a potential buyer that can give the buyer some level of confidence regarding the quality of the lead being offered for sale. (see at least Crofts6215, ¶43). The Lead Score can be a calculated based on a scale of 1-10 (1=lowest, 10=highest) (see at least Crofts6215, ¶48). It is noted that in Crofts6215, this confidence level corresponding to lead quality scores represents accuracy, and in the context of a lead quality score scale 1-10, low numbers represent inaccuracy and the high numbers represent accuracy
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the interface usable by a sponsor to input and upload lead scores as in Chourey4259, with the feature of having accurate or inaccurate lead score identifiers or indicators of Crofts6215. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since accurate or inaccurate indicators are a an effective way to express the value of a lead. 
The combination of Chourey4259 in view of Crofts6215 does not disclose: (uploading a selection of one of the icons to an artificial intelligence program that utilizes the uploaded selection as a teaching input to refine identification of lead types).
However Wang0886 discloses: The machine learning module 265 applies machine learning techniques to generate a trained model that when applied to content items, outputs indications of whether the content items have the associated property or properties (see at least Wang0886, par. [0035]). As part of the generation of the trained model, the machine learning module 265 forms a training set of content items by identifying a positive training set of content items that have been determined to have the property in question, and, in some embodiments, forms a negative training set of content items that lack the property in question. (see at least Wang0886, ¶36).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to upload the accurate/inaccurate lead scores (accurate or inaccurate indicators) in the combined system of Chourey4259 and Crofts6215, as training set data in a machine learning model as in Wang0886.
One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since the claimed invention is merely a combination of old elements (upload any type of lead scores, and accurate and inaccurate lead indicators, and training set data in a machine learning model), and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since use of machine learning optimization replaces error-prone human calculation with machine artificial intelligence.

Chourey4259 teaches: Using lead scores to make a sales determination (see at least Chourey4259, abstract, fig. 1-4, ¶41-50, 55). And the combined system of Chourey4259 and Crofts6215 teaches a system comprising positive indicators (i.e. accurate scores) and negative indicators (i.e. inaccurate scores), which can be used to make a determination.
Per above, the combined system of Chourey4259 and Crofts6215 teaches a “base” system comprising positive indicators (i.e. accurate scores) and negative indicators (i.e. inaccurate scores), which can be used to make a determination; and Wang0886 teaches a “comparable” analogous system comprising positive indicators (i.e. accurate scores) and negative indicators (i.e. inaccurate scores), which can used to make a determination, which offers the improvement that the determination is performed by inputting these positive and negative indicators into a machine learning model.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to upload the accurate /inaccurate lead scores (accurate or inaccurate indicators) in the combined system of Chourey4259 and Crofts6215, as training set data in a machine learning model as in Wang0886, since doing so is applying a known technique (using machine learning to make a determination by inputting positive indicators (i.e. accurate scores) and negative indicators (i.e. inaccurate scores), to improve a similar method (using positive indicators (i.e. accurate scores) and negative indicators (i.e. inaccurate scores) to make a determination) in the same way.


Claim 20, is rejected under 35 U.S.C. 103 as being unpatentable over Chourey et al. (US 2013/0124259) (hereinafter “Chourey4259”), in view of Moore et al. (US 2017/0109400) (hereinafter “Moore9400”), further in view of Han et al (Data Mining Concepts and Techniques, 3rd edition, 2011, Ch. 3, pp. 105-106) (hereinafter “Han”), and further in view of Hicken et al. (US 2012/0116872) (hereinafter “Hicken6872”).

Regarding claim 20, Chourey4259 in view of Moore9400 and Han discloses: All the limitations of the corresponding parent claims (claims 15-19) as per the above rejection statements.
The combination of Chourey4259 in view of Moore9400 and Han does not appear to explicitly disclose: (inputting the lead scores to an advertising platform API that scores the corresponding advertisement that generated the lead).
Chourey4259 discloses: A prospects behavior, interaction with an advertisement 41 (implicit factors) are tracked (see at least Chourey4259, par. [0041]). Therefore a visitor’s interaction with content generates and updates a lead score of the visitor, and this lead scoring assessment of the visitor in turn causes the website to score the content (assigns values to the content) (see at least Chourey4259, ¶48).
Hicken6872 displays: Publishers 104, 106 each may access advertising platform 102 via an application programming interface (API) 108. Publishers 104, 106 may send requests for advertisements to platform 102 (see at least Hicken6872, fig. 1, ¶30, 33) (an advertising platform API) (see at least Hicken6872, fig. 1, ¶23, 41-45). Candidate ads are scored (see at least Hicken6872, ¶42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the feature in Chourey4259 of inputting the lead scores based on ad interaction history, with Hicken6872, to include inputting the lead scores to an advertising platform API that scores the corresponding advertisement that generated the lead. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since this combination enhances the attribution capability of the system.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  M-F, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681